PER CURIAM.
We have for review an order of the trial court denying a motion styled as one seeking relief pursuant to Florida Rule of Civil Procedure 1.540(b). Because we are without jurisdiction, we dismiss the appeal.
Florida Rule of Civil Procedure 1.540(b) only permits a party to seek relief from a “final judgment, decree, order or proceed-ing_” Fla. R. Civ. P. 1.540(b). The motion filed by the appellant sought relief from an order “denying without prejudice” Bek’s motion for final judgment. As such an order is not final, relief could neither have been sought nor granted pursuant to rule 1.540(b). Thus, the order which Appellant seeks to have this court review is not an order entered on a motion filed pursuant to 1.540(b) and, as a result, this court does not have jurisdiction pursuant to Florida Rule of Appellate Procedure 9.130(a)(5). See Hi-Tech Mktg. Group, Inc. v. Thiem, 659 So.2d 479 (Fla. 4th DCA 1995); Piper Aircraft Co. v. Whyham, 455 So.2d 650 (Fla. 4th DCA 1984); Nolan’s Towing & Recovery v. Marino Trucking, Inc., 581 So.2d 644 (Fla. 3d DCA 1991). Further, the order is not a final order appealable pursuant to Florida Rule of Appellate Procedure 9.110.
Accordingly, we dismiss the appeal.
FARMER, STEVENSON and GROSS, JJ., concur.